


Exhibit 10.11.1

 

Execution Version

 

FIRST AMENDMENT TO

TERM LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), is made and
entered into as of November 10, 2016, by and among TC PIPELINES, LP., a Delaware
limited partnership (the “Borrower”), the several banks and other financial
institutions party hereto (collectively, the “Required Lenders”) and SUNTRUST
BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders from time to time party thereto
(collectively, the “Lenders”) and the Administrative Agent are parties to a
certain Term Loan Agreement, dated as of July 1, 2013, (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which such Lenders
have made certain financial accommodations available to the Borrower;

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Required Lenders are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties agree as follows:

 

1.                                              Amendments.

 

(a)                 Section 1.1 of the Credit Agreement is hereby amended by
replacing the definition of “Adjusted LIBO Rate”, “Affiliate”, “Federal Funds
Rate”, “Defaulting Lender”, “Material Adverse Effect”, “Significant Subsidiary”,
and “Subsidiary” in their entirety with the following:

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (a) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or, if such service is not available, such other commercially available
source providing such rate quotations comparable to those currently provided on
such page, as determined by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period, with a maturity comparable to such Interest Period
(provided that if such rate is less than zero, such rate shall be deemed to be
zero), divided by (b) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable to any Lender that is a
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, that if the rate referred to in clause (a) above is not
available at any such time for any reason, then the rate referred to in clause
(a) for any such Interest Period shall instead be the interest rate per annum,
as reasonably determined by the Administrative Agent, to be the arithmetic
average of the rates per annum at which deposits in U. S. Dollars in the
approximate amount of such Eurodollar Loan would be offered by major banks in
the London interbank market to the Administrative Agent at approximately 10:00
A.M. (Atlanta, Georgia time), two Business Days prior to the first day of

 

--------------------------------------------------------------------------------


 

such Interest Period, with a maturity comparable to such Interest Period
(provided that if such rate is less than zero, such rate shall be deemed to be
zero).

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
stock, by contract or otherwise, provided, that, for purposes of Section 7.6,
each of Northern Border, PNGTS and GLGT shall be deemed to be an Affiliate of
the Borrower as long as it qualifies as a Significant Subsidiary.

 

“Defaulting Lender” shall mean, at any time, subject to Section 2.18(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan or to make any other payment due
hereunder (each a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with any applicable
Default or Event of Default, will be specifically identified in such writing),
(ii) any Lender that has notified the Administrative Agent in writing, or has
stated publicly, that it does not intend to comply with any such funding
obligation hereunder, unless such writing or public statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with any applicable Default or Event of Default, will be specifically identified
in such writing or public statement), (iii) any Lender that has defaulted on its
obligation to fund generally under any other loan agreement, credit agreement or
other financing agreement, (iv) any Lender that has, for three (3) or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause
(iv) upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), or (v) has, or has a direct or indirect parent company that has,
(A) become the subject of a proceeding under any Debtor Relief Law, (B) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (C) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender will be conclusive and binding,
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) upon notification of such determination by the
Administrative Agent to the Borrower and the Lenders.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is

 

--------------------------------------------------------------------------------


 

not so published for any Business Day, the Federal Funds Rate for such day shall
be the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, or liabilities of the
Borrower, its Subsidiaries, Northern Border, PNGTS and GLGT, taken as a whole,
(ii) the ability of the Borrower to perform any of its obligations under the
Loan Documents, (iii) the rights and remedies of the Administrative Agent and
the Lenders under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.

 

“Significant Subsidiary” shall have the meaning specified in Article 1,
Rule 1-02(w) of Regulation S-X of the Securities Exchange Act of 1934 as of the
Effective Date, provided, that, even if Northern Border, GLGT and PNGTS would
not otherwise constitute a Subsidiary of the Borrower, each of Northern Border,
GLGT, and PNGTS shall be deemed to be a Significant Subsidiary of the Borrower
if it would otherwise qualify as a Significant Subsidiary under Article 1,
Rule 1-02(w) of Regulation S-X as of the First Amendment Date.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower. For the avoidance of doubt, (a) Northern Border,
GLGT and PNGTS are not Subsidiaries of the Borrower as of the Closing Date.

 

(b)              Section 1.1 of the Credit Agreement is further amended by
adding the following new definitions in proper alphabetical order:

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

--------------------------------------------------------------------------------


 

“Canadian Sanctioned Country” shall mean a country which is the target of any
comprehensive (but not list based) Canadian Sanctions.

 

“Canadian Sanctioned Person” shall mean (i) any Person listed in any Canadian
Sanctions-related list of designated Persons maintained by the Government of
Canada, (ii) any Person operating, organized or resident in a Canadian
Sanctioned Country, or (iii) any Person controlled by any such Person.

 

“Canadian Sanctions” shall mean economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the Government
of Canada.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule”: shall mean the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

 

“First Amendment Date” shall mean November 10, 2016.

 

“First Amendment” shall mean that certain First Amendment, dated as of the First
Amendment Date, by and among the Borrower, the Required Lenders party thereto
and the Administrative Agent.

 

“PNGTS” shall mean Portland Natural Gas Transmission System, a Maine general
partnership.

 

“Purchaser’s Recission Rights” shall mean the 1,619,631 common units of the
Borrower that were issued under the Borrower’s At-The-Market equity issuance
program after February 26, 2016 but before July 1, 2016 that are subject to
redemption as outlined under Note 7 of the Borrower’s Quarterly Report on
Form 10Q for the period ending June 30, 2016.

 

“Sanctioned Country” shall mean a country which is the target of any
comprehensive (but not list based) Sanctions;

 

--------------------------------------------------------------------------------


 

“Sanctioned Person” shall mean (i) any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC, the U.S. Department of State, or
by the United Nations Security Council, (ii) any Person operating, organized or
resident in a Sanctioned Country or (iii) any Person controlled by any such
Person.

 

“Sanction(s)” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the United States
Government, including those administered by OFAC, or (ii) the United Nations
Security Council.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(c)                  Section 1.1 of the Credit Agreement is further amended by
removing the definitions of “Eurodollar Reserve Percentage”, “Bison Operating
Agreement” and “GTN Operating Agreement”.

 

(d)                 Section 2.12 of the Credit Agreement, is hereby amended by
adding the phrase “more than six months” after the words amounts incurred in
subsection (e) of such section.

 

(e)                  Section 4.4 of the Credit Agreement, is hereby amended by
replacing subsection (b) in its entirety with the following:

 

(b)   Since the Closing Date, there have been no changes with respect to the
Borrower, its Subsidiaries, Northern Border, GLGT and, to Borrower’s knowledge,
PNGTS which have had or could reasonably be expected to have, singly or in the
aggregate, a Material Adverse Effect.

 

(f)                   Section 4.8 of the Credit Agreement, “Taxes”, is hereby
amended by adding the following paragraph as clause (i) of such Section:

 

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the First Amendment Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(g)                  Section 4.14 of the Credit Agreement is hereby amended by
replacing in its entirety such section with the following:

 

Section 4.14.                         Subsidiaries. Schedule 4.14 attaches a
true and complete organizational chart of the Borrower and all of its
Subsidiaries (including the ownership of Northern Border, Tuscarora, PNGTS and
GLGT), in each case as of the Closing Date, which Schedule the Borrower shall
update upon notice to the Administrative Agent promptly following the completion
of any material Permitted Acquisition and promptly following the incorporation,
organization or formation of any material Subsidiary.

 

(h)         The Credit Agreement is hereby amended by adding the following new
Section 4.18:

 

--------------------------------------------------------------------------------


 

Section 4.18         Sanctions. The Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with applicable Sanctions that could
result in a material fine or penalty to the Borrower or its Subsidiaries. None
of the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers, employees or agents is a
Sanctioned Person. No part of the proceeds of any Loans hereunder will be used
directly or indirectly (i) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended and in
effect from time to time in any respect that is material in relation to the
business, operations, assets or properties of the Borrower and its Subsidiaries
taken as a whole; or (ii) to fund any operations in, finance any investments or
activities in or make any payments to a Sanctioned Person or a Sanctioned
Country.

 

(i)             The Credit Agreement is hereby amended by adding the following
new Section 4.19:

 

Section 4.19         EEA Financial Institution; Other Regulations. Neither the
Borrower nor any Subsidiary is an EEA Financial Institution.

 

(j)                   The Credit Agreement is hereby amended by replacing
Section 5.4 in its entirety with the following:

 

Section 5.4.           Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents
which are acting or benefitting in any capacity in connection with this
Agreement with Anti-Corruption Laws and applicable Sanctions.

 

(k)                 The Credit Agreement is hereby amended by replacing
Section 6.1 in its entirety with the following:

 

Section 6.1.        Leverage Ratio. The Borrower and its Subsidiaries will
maintain on a consolidated basis as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending September 30, 2016, a Leverage Ratio
of not greater than 5.00:1.00 (the “Required Threshold”); provided, however,
that if the Borrower consummates one or more Permitted Acquisitions with a total
consideration of $30,000,000 or more during any Fiscal Quarter, then the
Required Threshold shall be increased to 5.50 to 1.00 for (i) the Fiscal Quarter
in which such acquisition occurs (the “Acquisition Quarter”) and (ii) the two
(2) Fiscal Quarters following the Acquisition Quarter, and shall be decreased to
5.00 to 1.00 as of the last day of each Fiscal Quarter thereafter (unless
subsequently increased pursuant to this proviso in connection with another
Permitted Acquisition); provided, however that in determining compliance with
the Leverage Ratio, Permitted Subordinated Debt in an amount not to exceed
$300,000,000 shall not be included in such calculation. The Borrower’s
compliance with this requirement shall be calculated on a rolling four quarter
basis, measured on the last day of each Fiscal

 

--------------------------------------------------------------------------------


 

Quarter. For purposes of the foregoing, to the extent Consolidated Total Funded
Debt includes outstanding amounts under Hybrid Securities, then a portion of the
amount of such Hybrid Securities not to exceed a total of 15% of Total
Capitalization may be excluded from Consolidated Total Funded Debt (the
“Excluded Hybrid Securities”).

 

(l)             The Credit Agreement is hereby amended by replacing Section 7.5
in its entirety with the following:

 

Section 7.5                                   Restricted Payments. The Borrower
will not, and will not permit its Subsidiaries to, declare or make, or agree to
pay or make, directly or indirectly, any dividend on any class of its Capital
Stock, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of Capital Stock or Indebtedness subordinated
to the Obligations of the Borrower or any Guarantee thereof or any options,
warrants, or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by Subsidiaries of the Borrower solely in shares of any
class of its Capital Stock, (ii) Restricted Payments made by any Subsidiary to
the Borrower or to another Subsidiary, on at least a pro rata basis with any
other holders of its Capital Stock if such Subsidiary is not wholly owned by the
Borrower and other wholly owned Subsidiaries, (iii) so long as no Event of
Default has occurred and is continuing, distributions on the Limited Partnership
Units and General Partners’ interests in accordance with the Borrower
Partnership Agreement, (iv) Permitted Tax Distributions, (v) the purchase of
Capital Stock related to the exercise of the Purchaser’s Recission Rights and
(vi) payments made with respect to Permitted Subordinated Debt to the extent
allowed by the terms of the agreements entered into connection therewith, which
agreements shall have been approved by the Administrative Agent and the Required
Lenders.

 

(m)                 The Credit Agreement is hereby amended by adding the
following new Section 7.12:

 

Section 7.12                            Government Regulation. The Borrower will
not, and will not permit any of its Subsidiaries to, (a) be or become subject at
any time to any law, regulation or list of any Governmental Authority of the
United States (including, without limitation, the OFAC list) that prohibits or
limits the Lenders or the Administrative Agent from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Borrower or its Subsidiaries, or (b) fail to provide documentary and other
evidence of the identity of the Borrower or its Subsidiaries as may be requested
by the Lenders or the Administrative Agent at any time to enable the Lenders or
the Administrative Agent to verify the identity of the Borrower or its
Subsidiaries or to comply with any applicable law or regulation, including,
without limitation, Section 326 of the Patriot Act at 31 U.S.C. Section 5318.

 

(n)                 The Credit Agreement is hereby amended by adding the
following new Section 7.13:

 

Section 7.13                            Sanctions. The Borrower will not, and
will not permit any Subsidiary to, use the proceeds of any Loans hereunder
(i) for the purpose of funding, financing or facilitating any activities,
business or transactions of or with any Sanctioned Person or, to the extent not
in conflict with any other Sanctions, any Canadian Sanctioned Person, or in any
Sanctioned Country or, to the extent not in conflict with any other Sanctions,
in any Canadian Sanctioned Country, or (ii) to in any manner that would result
in the violation of any Sanctions or, to the extent not in conflict with any
other Sanctions, Canadian Sanctions applicable to any party hereto.

 

--------------------------------------------------------------------------------


 

(o)                 Section 10.11 of the Credit Agreement, is hereby amended by
removing the and before “(ix)”, replacing “(ix)” with “(vi)” and replacing
“(vi)” with “(vii)”.

 

(p)              The Credit Agreement is hereby amended by adding the following
new Section 10.15:

 

Section 10.15         Patriot Act. The Administrative Agent and each Lender
hereby notifies the Loan Parties that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and each of its Subsidiaries, which information includes
the name and address of such Borrower and Subsidiary and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
such Borrower or Subsidiary in accordance with the Patriot Act.

 

(q)                                 The Credit Agreement is hereby amended by
adding the following new Section 10.16:

 

Section 10.16                                 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions. Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                         the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                         the effects of any Bail-in Action on
any such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

(p)               Schedule 7.1 of the Credit Agreement is hereby amended by
adding the items listed on Schedule 1 hereto.

 

(q)              Schedule 7.2 of the Credit Agreement is hereby amended by
adding the item listed on Schedule 2 hereto.

 

--------------------------------------------------------------------------------


 

2.                      Conditions to Effectiveness of this Amendment.
Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until the Administrative Agent shall have received
(i) such fees as the Borrower has agreed to pay the Administrative Agent or any
of its affiliates in connection with this Amendment, (ii) reimbursement or
payment of its costs and expenses incurred in connection with this Amendment or
the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), and (iii) the
Administrative Agent shall have received counterparts of this First Amendment
duly executed by the Borrower, the Required Lenders, and the Administrative
Agent.

 

3.                      Representations and Warranties. To induce the Lenders
and the Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Lenders and the Administrative Agent:

 

(a)                                         The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect;

 

(b)                         The execution, delivery and performance by the
Borrower of this Amendment are within the Borrower’s organizational powers and
have been duly authorized by all necessary organizational, and if required,
general partner action. This Amendment has been duly executed and delivered by
the Borrower, and constitutes a valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity;

 

(c)                                          The execution, delivery and
performance by the Borrower of this Amendment (i) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (ii) will not violate any Requirements of Law applicable to Borrower or
any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (iii) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(iv) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents; and

 

(d)                                         After giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects
(other than representations and warranties expressly stated to be made as of an
earlier date), and no Default or Event of Default has occurred and is continuing
as of the date hereof.

 

4.              Effect of Amendment. Except as set forth expressly herein, all
terms of the Loan Documents shall be and remain in full force and effect and
shall constitute the legal, valid, binding and enforceable obligations of the
Borrower to the Lenders and the Administrative Agent. This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

5.                      Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.

 

6.                      No Novation. This Amendment is not intended by the
parties to be, and shall not be construed to be, a novation of the Credit
Agreement or an accord and satisfaction in regard thereto.

 

7.                      Costs and Expenses. The Borrower agrees to pay on demand
all reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and out-of-pocket expenses of
outside counsel for the Administrative Agent with respect thereto.

 

8.                      Counterparts. This Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, each of which
shall be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

 

9.                      Binding Nature. This Amendment shall be binding upon and
inure to the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

10.               Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

11.               Severability. Any provision of this Amendment held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

[Signature Pages To Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the patties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

TC PIPELINES, LP

 

 

 

By: TC PipeLines GP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Nathaniel A. Brown

 

Name:

Nathaniel A. Brown

 

Title:

Controller and Principal Financial Officer

 

 

 

 

 

By:

/s/ Jon A. Dobson

 

Name:

Jon A. Dobson

 

Title:

Secretary

 

[Signature Page to TC Pipelines First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK, as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Carmen Malizia

 

Name:

Carmen Malizia

 

Title:

Director

 

[Signature Page to TC Pipelines First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A, as a Lender

 

 

 

 

 

By:

/s/ Marc Ahlers

 

Name:

Marc Ahlers

 

Title:

Vice President

 

[Signature Page to TC Pipelines First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., as a Lender

 

 

 

 

 

By: 

/s/ Peter Kardos

 

Name:

Peter Kardos

 

Title:

VP

 

[Signature Page to TC Pipelines First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as

 

a Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

[Signature Page to TC Pipelines First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Juan J. Jayellana

 

Name:

Juan J. Jayellana

 

Title:

Executive Director

 

[Signature Page to TC Pipelines First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Nathan Starr

 

Name:

Nathan Starr

 

Title:

Vice President

 

[Signature Page to TC Pipelines First Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Kevin Sparks

 

Name:

Kevin Sparks

 

Title:

Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT

TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

Execution Version

 

SCHEDULE I

 

1.              Term Loan Agreement in aggregate principal amount of $75,000,000
dated as of June 1, 2015 between Gas Transmission Northwest LLC and the lenders
from time to time party thereto.

 

2.              Term Loan Agreement in aggregate principal amount of $9,500,000
dated as of April 29, 2016 between Tuscarora Gas Transmission Company and the
lenders from time to time party thereto.

 

--------------------------------------------------------------------------------


 

Execution Version

 

SCHEDULE II

 

1.              Pursuant to a Pledge Agreement dated January 1, 2016 between TC
PipeLines Intermediate Limited Partnership (“TCILP”) and the Bank of New York
Mellon, as collateral agent, TCILP granted a security interest in all of its
partnership interests in PNGTS, as security for debt securities issued by PNGTS
pursuant to a Note Purchase Agreement dated April 10, 2003, between PNGTS and
the purchasers party thereto.

 

--------------------------------------------------------------------------------
